Citation Nr: 1021060	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel









INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945 and from June 1951 to May 1954.  He also has reported he 
attended the U. S. Military Academy at West Point from July 
1947 to May 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Albuquerque, New Mexico.  

This issue was originally presented to the Board in March 
2009, at which time it was remanded for additional 
development.  The required development has been completed and 
this case is appropriately back before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's posttraumatic stress disorder is characterized 
by social isolation, anger and irritability, flashbacks, 
nightmares, and poor sleep, resulting in reduced reliability 
and productivity in social and occupational functioning.  


CONCLUSION OF LAW

The criteria for the award of an increased rating of 50 
percent but no higher for the Veteran's posttraumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In an 
October 2007 letter, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claim on appeal.  Additionally, this same letter provided 
him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board also notes that, in the present case, complete 
notice was issued prior to the March 2008 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA medical 
records.  He has also been afforded a VA medical examination 
in November 2007.  The Board notes that the VA examination 
report contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and clinical 
features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence, of any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 30 percent 
for PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  Where, however, an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, 
which provides a 30 percent rating for occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2009).  

In evaluating psychiatric disorders, the Board is mindful 
that the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Upon receipt of the Veteran's claim, he was afforded VA 
psychiatric examination in November 2007.  The claims file 
was reviewed in conjunction with the examination.  The 
Veteran described experiencing combat during military service 
in World War II and the Korean Conflict.  Post-service, the 
Veteran earned a degree in business, and was employed for 
many years.  The Veteran has been married to his wife for 
over 50 years, and has contact with his children and 
grandchildren; however, few friends outside of his family 
were reported.  No history of legal problems was noted, 
although the Veteran did report initiating several physical 
assaults in the years immediately following service.  He has 
since learned to control his temper.  Current symptoms 
included anger, irritability, social isolation, and crowd 
avoidance.  He also reported flashbacks and thought avoidance 
related to his memories of military combat.  He claimed he 
quit working in 1979 when he could no longer control his 
aggression at work.  

On objective evaluation he was clean, alert, and fully-
oriented.  He was cooperative with the examiner, and his 
affect was calm and euthymic.  His speech was unremarkable, 
and his thought processes and content were within normal 
limits, as were his judgment and insight.  He displayed no 
delusions, but reported some auditory hallucinations, in the 
form of "noises or a voice."  Nightmares and other sleep 
disturbances were also noted.  He was without obsessive or 
compulsive traits or rituals, and his behavior was not 
inappropriate.  Some panic attacks and "cold sweats" were 
also reported.  His impulse control was fair, and he denied 
homicidal or suicidal thoughts.  He was able to maintain his 
personal hygiene, and perform all activities of daily living.  
Recent memory was mildly-impaired, but remote memory was 
within normal limits.  The examiner found the Veteran 
competent to manage his financial benefits.  PTSD was 
confirmed, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
50-41 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).

The Veteran has also received VA outpatient treatment during 
the pendency of this appeal.  He had previously been involved 
in group therapy for PTSD, but was angry at some veterans in 
the group who were "drug users."  His reported symptoms 
within the outpatient treatment records have mirrored those 
noted above, including irritability, social isolation, anger, 
flashbacks, and nightmares.  A GAF score of 49 was assigned 
in August 2006.  

In his written statements, the Veteran has stated he 
experiences nightmares, anger and "temper-tantrums," and 
social isolation.  He stated he had to discontinue working 
due to an inability to get along with others.  Overall, he 
asserts he is totally disabled due to his PTSD.  

After considering the totality of the record, the Board finds 
the evidence sufficient to support a 50 percent disability 
rating and no higher for the Veteran's PTSD.  According to 
the VA examination report and VA clinical records, the 
Veteran has significant impairment due to such symptoms as 
social isolation, heightened anger and irritability, 
flashbacks, nightmares, and poor sleep.  He has asserted he 
retired early due to his inability to control his anger, and 
has reported few friends or interests outside his immediate 
family.  By his own report, he avoids most social contact due 
to his heightened anger and irritability.  Finally, he has 
been assigned GAF scores of between 41-50, indicative of 
serious symptoms.  In light of 38 C.F.R. §§ 4.3 and 4.7, the 
Board finds a 50 percent rating is warranted for the 
Veteran's PTSD.

Nevertheless, the Board likewise finds the preponderance of 
the evidence to be against a 70 percent rating.  The Veteran 
has denied homicidal or suicidal thoughts or plans, and has 
not presented himself as a danger to himself or others.  He 
also has had no legal difficulties related to his PTSD.  He 
has denied any obsessive or compulsive rituals which 
interfere with routine activities, and his speech has not 
been intermittently illogical, obscure, or irrelevant at any 
time of record; according to the VA examination report and VA 
treatment records, the Veteran is able to converse in a 
coherent manner.  He has also submitted coherent written 
statements on his own behalf to VA.  He has also not reported 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
although he does have significant bouts of anger and 
irritability, he remains able to manage his own household.  
All VA examiners who have treated the Veteran have considered 
him competent to manage his personal finances.  He has also 
not reported impaired impulse control (such as unprovoked 
irritability with periods of violence).  He has been alert 
and fully oriented at all times of record, with no bouts of 
delusional or psychotic thinking.  His personal appearance 
and hygiene have also been within normal limits.  Although he 
has denied significant social interaction outside his home, 
he continues to have some social interaction with his family 
members, including his children and grandchildren.  Finally, 
although he has been afforded GAF scores as low as 45, 
indicative of serious, but not total, impairment, he has 
shown a high level of functionality given his age and health 
status.  

Overall, the Board finds a preponderance of the evidence to 
be against the award of a disability rating in excess of 50 
percent for the Veteran's PTSD.  Additionally, as the Veteran 
has not displayed a degree of impairment in excess of his 
currently assigned rating at any time during the pendency of 
this appeal, a staged rating is not warranted.  See Hart, 21 
Vet. App. 505.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  In this 
case, the Veteran has alleged that his service-connected PTSD 
adversely affects his ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes the Veteran is retired secondary to numerous health 
problems, and has not required frequent hospitalization for 
his PTSD.  Additionally, no examiner has stated the Veteran's 
PTSD alone prevents all forms of employment.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 
38 U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  For 
these reasons, referral for extraschedular consideration is 
not warranted.  

In conclusion, the Board finds the evidence supports an 
increased rating of 50 percent and no higher for the 
Veteran's PTSD.  As a preponderance of the evidence is 
against the award of a higher rating, the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent but no 
higher for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


